DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            FRANK A. TESTA,
                               Appellant,

                                      v.

          DEPARTMENT OF REVENUE o/b/o LAURA TESTA,
                          Appellee.

                                No. 4D15-1988

                                [March 2, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. 08-9351 (44).

   Frank A. Testa, Fort Lauderdale, pro se.

   Pamela Jo Bondi, Attorney General, and William H. Branch, Assistant
Attorney General, Tallahassee, for appellee.

PER CURIAM.

    We affirm without discussion the circuit court’s orders: (1) granting the
Department of Revenue’s motion for civil contempt against the father; and
(2) denying the father’s motion to vacate the contempt order and motion
for rehearing. The father’s argument that the circuit court erred in
entering an order barring him from further pro se filing already was
addressed in our case no. 4D15-1914, in which the father petitioned for a
writ of certiorari. We granted the father’s petition and quashed the order,
with directions to issue an order to show cause and afford the father a
reasonable time to respond before determining whether the sanction is
appropriate. Testa v. Testa, 171 So. 3d 244, 244-45 (Fla. 4th DCA 2015).

   Affirmed.

TAYLOR, DAMOORGIAN and GERBER, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.